Citation Nr: 1115063	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-39 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic sleep disorder, to include as secondary to tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a November 2010 hearing; a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and a chronic sleep disorder including as secondary to tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus onset during his military service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to notify and assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the claim that is decided herein below, the Board finds that no further notice or assistance in developing the facts pertinent to that claim is required at this time.  The duty to assist with respect to the Veteran's other claims is addressed in the remand portion of this decision.

The Veteran contends that he currently experiences distressing bilateral tinnitus that onset while he was still on active duty. 

At his November 2010 hearing, the Veteran testified that he worked in the motor pool during his time in the Army and was exposed to loud engine noise without hearing protection.  In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  The Board finds that acoustic trauma is consistence with the Veteran's circumstances of service.  He also testified that he first noticed the ringing in his ears after M-14 firing on both sides of him and that the ringing continued since that time.  The Board notes that at his VA audiological examinations in June 2008 and September 2008 the Veteran also dated the onset of his tinnitus to during his military service, although his contentions about the triggering event in service varied to some degree.  Nonetheless, the onset was still noted to be in service.

The Veteran is competent to report that he experienced ringing in his ears in service and thereafter, and the Board finds his testimony in this regard to be credible.  Therefore, service connection for tinnitus is granted.  The Veteran has been afforded the benefit of the doubt with respect to the resolution of this claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his hearing loss was caused by his exposure to loud noises while working in the motor pool during his service.  As noted above, the Veteran's exposure to acoustic trauma in service has been conceded as consistent with his circumstances of service.

To evaluate his claim, the Veteran was afforded a VA audiological examination in June 2008.  At that time, the examiner observed that the pure tone thresholds that were obtained by audiological testing were "physiologically impossible given stapedal reflex findings."  She also noted that speech reception thresholds were in poor agreement with the pure tone thresholds.  The examiner was unable to provide a diagnosis with respect to the Veteran's claimed hearing loss because of the inconsistencies with the examination and, similarly, was unable to provide an opinion as to the etiology of his hearing loss for the same reason.

Thereafter, the Veteran submitted the results of private audiological testing dated in July 2008.  The results of that testing showed moderately severe to severe hearing loss bilaterally.  Pure tone averages were 68 in the right ear and 66 in the left ear. Word recognition scores were obtained using the Maryland CNC test and the results showed poor word recognition with 57% in the right ear and 44% in the left ear.  The private audiologist opined that the test reliability was good.  She opined that the Veteran's hearing loss was associated with his exposure to hazardous noise during his military service.  The Veteran also submitted a note from his doctor in which his doctor opined that the Veteran's hearing loss and tinnitus were caused by his exposure to loud noises in service.  

Due to the inconsistencies between the VA and private audiological test results, the Veteran was afforded a second VA examination by a different examiner.  At that time, pure tone threshold averages were 46 in the right ear and 45 in the left ear.  Results of the testing indicated that the Veteran had normal hearing through 1000 Hertz.  He had a mild sensorineural hearing loss combined type at 2000 Hertz in both ears.  In the right ear he had a moderate sensorineural hearing loss combined type at 3000 Hertz and a severe sensorineural hearing loss combined type at 4000 Hertz.  In the left ear, the Veteran had moderate sensorineural hearing loss in at 3000 and 4000 Hertz.

The examiner noted that the recorded Maryland CNC word list test could not be done because the Veteran refused to cooperate with testing.  Live voice presentation was done, but many repetitions were necessary in order to obtain responses to many of the words.  Scores of 92% in both ears were obtained using this technique.  The examiner recommended that the results of the speech discrimination testing not be used to rate the Veteran because of the difficulties with getting the Veteran to perform the test.  The examiner further noted that both the prior VA and private audiological evaluations were "way out of line."  She opined that given that the Veteran's hearing was normal at the time of his separation examination less than 
2 months prior to his discharge, his hearing loss was not related to his service.

At his hearing, the Veteran disputed that he did not cooperate with testing and claimed that the VA examiner was biased against him.

The Board finds that under these circumstances, which involves the administration 3 audiological tests to the Veteran none of which are consistent with the others, the difficulties that were encountered by VA audiologists when testing the Veteran, and the differing opinions as to the etiology of his hearing loss, he should be afforded another VA examination to determine the nature, severity, and etiology of any hearing loss that he may have.  See 38 C.F.R. § 3.326(a) ("Where there is a claim for disability compensation or pension but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized.").  The Veteran is advised that he must cooperate with VA audiological testing as this examination is necessary to decide this claim. 

The Veteran also claims that he has a sleep disorder that is due to his tinnitus.  At his November 2010 hearing, the Veteran testified that the ringing in his ears made it difficult to sleep and that, in addition to the difficulty falling asleep, he had sleep apnea.  Given that service connection for tinnitus is granted herein, the Veteran should be afforded a VA examination to determine whether the Veteran has a sleep disorder and, if so, whether it is caused or aggravated by the Veteran's tinnitus. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded another VA audiological examination to determine the nature, extent, and etiology of his claimed bilateral hearing loss.  The examiner must review the claims file prior to preparing the report of examination and must state that this was done in his or her report.  

The examiner should provide the results of audiological testing including pure tone threshold averages and the results of speech discrimination testing.  He or she should also indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hearing loss was caused by his exposure to noise while in the military (which has been conceded, as noted above).  The examiner must set forth a complete rationale for his or her conclusions.  In doing so the examiner should comment on the results of the 3 prior audiological evaluations of the Veteran.  He or she should also discuss the results of the audiological testing that was done in conjunction with the Veteran's military separation examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should fully explain why this is the case in his or her report.

2.  The Veteran should be afforded a VA examination to determine whether he has a sleep disorder and, if so, whether it is related to service or proximately due to or aggravated by the Veteran's service-connected tinnitus.  

The examiner must review the claims file in conjunction with the examination and must state that this was done in his or her report.  If a sleep disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) related to the Veteran's military service.  The examiner should also opinion whether the diagnosed sleep disorder is 
(a) proximately due to, or (b) aggravated by, the Veteran's service-connected tinnitus.  The examiner should set forth a complete rationale for his or her conclusions in his or her report.  If he or she is unable to do so without resort to undue speculation, then he or she should fully explain why this is the case in his or her report.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 


Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


